El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante Antonio Geigel Paredes fué denunciado y con-denado a pagar una multa de cien dólares y las costas, por-que en el trimestre que venció en-30 de septiembre de 1919, voluntaria y maliciosamente ocupaba en su taller de despa-lillado de tabaco a mas de cincuenta operarios sin que estu-viera provisto de la patente correspondiente.
Un testigo del fiscal declaró en el juicio que el día 18 de julio llegó al taller y encontró a cincuenta y tres mujeres despalillando tabaco y que según un libro que ocupó al ape-lante, desde el día siete de julio estaban trabajando cincuenta y dos personas. De la prueba del apelante resulta que él solo tenía licencia para emplear cuarenta y nueve operarios, pero que el día a que se refiere el testigo del fiscal si bien liabían más de cuarenta y nueve operarías en el taller, sola-mente este numero trabajaba en el despalillado de tabaco, pues las otras se dedicaban a otras ocupaciones.
El fiscal presentó en el juicio el libro a que se refirió su *680testigo y el apelante se opuso a su admisión fundándose en que estaba enmendado, y ahora alega que esa admisión fue errónea.
El solo hecho de que el libro estuviera enmendado no era motivo para rechazarlo a falta de prueba de parte del ape-lante de que la enmienda no fue hecha por él; pero aunque hubiera habido error en la admisión de tal libro, no consti-tuye un defecto perjudicial para el apelante, porque prescin-diendo de tal prueba, pudo ser condenado con la declaración del testigo del fiscal.
El otro motivo del recurso se funda en que se permitió probar que no tenía la patente correspondiente, con prueba testifical. No tiene tampoco fundamento esta alegación por-que fué el propio apelante quien con su testigo probó que sólo tenía licencia para emplear menos de cincuenta ope-rarios.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

. Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.